Name: Commission Regulation (EEC) No 316/87 of 30 January 1987 amending for the first time Regulation (EEC) No 2025/86 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 87 Official Journal of the European Communities No L 30/69 COMMISSION REGULATION (EEC) No 316/87 of 30 January 1987 amending for the first time Regulation (EEC) No 2025/86 fixing countervailing charges on seeds (EEC) No 1665/72 (4), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1355/86 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 2025/86 (3), fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2025/86 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 3 February 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 January 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 118 , 7 . 5 . 1986, p. 1 . OT No L 173 . 1 . 7 . 1986. D . 38 . ( «) OJ No L 175, 2 . 8 . 1972, p. 49 . No L 30/70 Official Journal of the European Communities 31 . 1 . 87 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT heading number Description Amount of countervailing charge (') Country of origin ex 10.05 Maize : A. Hybrid for sowing : I. Double hybrids and top cross hybrids 1,8 6,9 9,1 30,7 30,7 Yugoslavia USA Hungary Romania Other countries (2) II . Three cross hybrids 18,1 20,2 28,2 43,3 44,2 44,2 Austria Yugoslavia Hungary Argentina Romania Other countries (3) III . Single hybrids 13,6 30,4 36,9 92,3 126,8 126,8 Romania USA Hungary Canada Yugoslavia Other countries (4) (') The countervailing charge may not exceed 4 % of the customs value . In the case of Spain and Portugal it may not exceed the rate obtained by alignment on the CCT in accordance with the timetable specified in the Act of Accession . ( 2) With the exception of Canada and Austria. (3) With the exception of Canada, USA, Chile and Japan . (4) With the exception of Bulgaria and Austria.